El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Contra el peticionario se formuló denuncia por el delito de Agresión Agravada concebida en los siguientes términos:
“El referido acusado Nicolás Felicier Villalongo: allí, en-tonces ilegal, voluntaria, maliciosamente, a sabiendas y con la intención criminal, en fecha, hora y sitio arriba indicado violen-tamente acometió y agredió con una botella de cerveza en el ojo izquierdo al Sr. Pedro Ceballos Pimentel, ocasionándole lacera-ción en el mismo, siendo atendido en el Centro de Salud local por el Dr. González y referido al Hospital de Distrito de Fajardo.
El agravante alegado en esta denuncia consiste en que el objeto utilizado para cometer los hechos (botella de cerveza) es uno con el cual se le puede ocasionar grave daño corporal y hasta la muerte a un ser humano.” (Énfasis suplido.)
Celebrado en sus méritos el juicio en el Tribunal de Dis-trito, fue declarado culpable y sentenciado a una pena de tres meses de cárcel; no conforme solicitó juicio de novo.
Señalada ante el Tribunal Superior la vista, estando pre-sente el Ministerio Fiscal, el apelante y su abogado, se desa-rrolló el siguiente incidente:
“Sr. Abogado:
[D]amos por leída [la denuncia] y aceptamos los hechos tal como se imputan en la denuncia.
Hon. Juez:
Por eso, el Tribunal tiene la obligación de advertirle aquí al acusado que él tiene un derecho a juicio. Que él tiene un derecho a que el Fiscal pruebe su caso más allá de duda razonable. Que tiene derecho a que su abogado contrainterrogue los testigos de cargo para garantizar el derecho a la confrontación con la prueba de cargo. Que tiene derecho a declarar, a que se le citen testigos [y que no tiene derecho a apelar de la sentencia.'] Yo *602le pregunto al acusado ahora, si usted está en disposición de renunciar a todos esos derechos que le leí?
R. Sí, señor.
P. Quiere decir, señor, que usted admite que el día 10 de mayo de 1975 y alrededor de las 11:30 de la noche en el Bo. Ciénaga Baja de Río Grande, usted agredió al Sr. Pedro Ceballos Pimentel ocasionándole una laceración en el ojo izquierdo y para ello usando un pedazo de botella, ocasionándole una herida de gravedad?
R. Si, señor.
P. Y a usted alguien le ha hecho algún ofrecimiento para que haga esta alegación de culpable?
R. No, señor.
P. La voluntad suya es reconocer los hechos y admite que es que usted es culpable de estos hechos ?
R. Sí, señor.
Vista la alegación hecha en corte abierta por Nicolás Felicier Villalongo, el Tribunal la admite. Como consecuencia dicta fallo por el delito de Agresión Agravada.” (T.E. págs. 4-5; énfasis suplido.) (1)
El tribunal el 14 de junio de 1976 dictó sentencia impo-niéndole una pena de seis meses de cárcel. Denegada una re-consideración fundada en el señalamiento de que la denuncia no imputaba el delito de agresión agravada, expedimos certiorari.
El argumento principal ante nos consiste en que la denun-cia no imputa el delito de agresión agravada de que fuera convicto el peticionario, aduciendo que el Art. 95 del Código Penal (1974) (33 L.P.R.A. see. 4032), no dispone, como agravante, el alegado en la denuncia. Dicho artículo, en lo pertinente dispone:
“La agresión se considera agravada aparejando pena de re-clusión por un término que no excederá de seis meses o multa máxima de quinientos dólares, o ambas penas a discreción del *603tribunal, si se cometiere con la concurrencia de cualquiera de las siguientes circunstancias:
(a) ........
(f) Cuando se infiere grave daño corporal a la persona agre-didq.
(g) Cuando se cometiere con armas mortíferas en circuns-tancias que no revistiesen la intención de matar o mutilar.
(b) Cuando se cometiere con la intención de inferir grave daño corporal.”
Resolvemos que no le asiste la razón. Si bien es cierto que la denuncia no siguió fielmente las palabras de la ley, leída e interpretada racional y razonablemente a la luz de la norma de hermenéutica establecida en la Regla 35(c) de las de Procedimiento Criminal, (2) concluimos que la misma expone cabalmente hechos esenciales constitutivos de un delito de agresión agravada comprendidos en el inciso (h) del Art. 95 del Código Penal (1974), así caracterizado, “cuando se cometiere con intención de inferir grave daño corporal.”
Por definición del Código Penal, “voluntariamente” se aplica “. . . a la intención con que se ejecute un acto, o se incurre en una omisión, implica simplemente propósito o voluntad de cometer el acto, o de incurrir en la omisión a que se refiere”, y la palabra “malicia” denota “. .. la comisión de un acto dañoso, intencionalmente, sin justa causa o excusa y la consciente naturaleza del mismo.” Art. 7, incisos 27 y 19 Código Penal, (33 L.P.R.A. see. 3022).
*604Aun cuando la denuncia no es mejor modelo de redacción, una vez es leída integralmente, eliminándose aquellas expre-siones superfluas, es obvio que constitucionalmente informan e imputan que Nicolás Felicier Villalongo, ilegal, voluntaria, maliciosamente, a sabiendas y con la intención criminal, en fecha, hora y sitio indicados violentamente acometió y agredió con una botella de cerveza — objeto con el cual se puede oca-sionar grave daño corporal y hasta la muerte a un ser hu-mano — en el ojo izquierdo al Sr. Pedro Ceballos Pimentel, oca-sionándole laceración en el mismo, siendo atendido en el Cen-tro de Salud local por el Dr. González y referido al Hospital de Distrito de Fajardo. Así lo estimó la ilustrada sala sen-tenciadora al parafrasearla en ocasión de apercibirle al peti-cionario de sus derechos ante su intención de registrar una alegación de culpabilidad.
Independientemente de lo expuesto, resulta válida y lógica la deducción de intención de “inferir grave daño corporal” que hizo el tribunal de instancia pues: ¿qué otra cosa se puede deducir de aquél que violentamente acomete y agrede a un semejante en un ojo con una botella de cerveza de cristal? (3) Una vez el peticionario hizo alegación de culpabilidad, las alegaciones contenidas en un simple pliego acusatorio se convirtieron en hechos incontrovertidos ya probados, los cuales el juzgador no podía ignorar. Debe recordarse que la intención de cometer un delito se manifiesta por las circunstancias relacionadas con el mismo, el objeto usado, la conducta de un acusado y las consecuencias naturales o probables de tal conducta. (4) El acusado aceptó todos los hechos expuestos en la denuncia, incluyendo las definiciones legales y deducciones permisibles señaladas: éstas le imputan válidamente el delito de agresión agravada.
*605Aunque no se señala como error, estimamos que la pena máxima de seis meses de cárcel se ajustó a derecho si consi-deramos que la prueba desfilada a tales fines demostró, que como consecuencia de la agresión, el perjudicado tuvo que ser operado del ojo, quedó con la pupila dilatada, y a la fecha del juicio, continuaba bajo tratamiento, (T.E. págs. 7-8.)

La sentencia será confirmada. 
(5)

El Juez Asociado Señor Rigau emitió opinión concurrente y el Juez Asociado Señor Irizarry Yunqué emitió opinión disi-dente.

 Subsiguientemente el Tribunal celebró una vista a los fines de obtener elementos de juicio para la imposición de la pena, a lo cual hacemos referencia más adelante.


Reza así:
“Una exposición de los hechos esenciales constitutivos del delito, re-dactada en lenguaje sencillo, claro y conciso, y de tal modo que pueda en-tenderla cualquier persona de inteligencia común. Las palabras usadas en dicha exposición se interpretarán en su acepción usual en el lenguaje corriente, con excepción de aquellas palabras y frases definidas por ley o por la jurisprudencia, las cuales se interpretarán en su significado legal. Dicha exposición no tendrá que emplear estrictamente las palabras usadas en la ley, y podrá emplear otras que tuvieren el mismo significado. En ningún caso será necesario el expresar en la acusación o denuncia presun-ciones legales ni materias de conocimiento judicial.” (Énfasis suplido.)


 No es necesario desarrollar argumentos para apoyar la proposición sobre si una botella es un arma mortífera al usarse violentamente contra el cuerpo humano. Véanse: Bald Eagle v. State of Oklahoma, 355 P.2d 1015 (1960); State v. Reynolds, 24 So.2d 818 (1945).


Arts. 14 y 15 del Código Penal (33 L.P.R.A. secs. 3062 y 3063).


Sin perjuicio de los trámites ordenados y providencias que pueda adoptar el tribunal de instancia referentes al Informe del Oficial Proba-torio.